Name: Commission Regulation (EEC) No 3546/86 of 21 November 1986 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 86 Official Journal of the European Communities No L 333 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3546 / 86 of 21 November 1986 on the supply of various lots of butter as food aid Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), as last amended by Regulation (EEC ) No 3826 / 85 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 0 )) and . in particular Article 3 ( 1 ), first subparagraph , thereof, Having regard to Council Regulation (EEC) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1335 / 86 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas , under the food-aid programme adopted by the Council Regulations specified in the Annex , India has requested the supply of the quantities of butter set out therein ; Whereas , therefore , supply should be affected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 148 , 28 6 . 1968 , p . 13 . (&lt;) OJ No L 119 , 8 . 5 . 1986 , p . .19 . ( J ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 333 / 2 Official Journal of the European Communities 26 . 11 . 86 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1985 ( a ) legal basis ( b ) purpose Council Regulation (EEC) No 457 / 85 Commission Decision of {^ Ã JovembJr 1985 2 . 3 . Recipient Country of destination 1 Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Miss R. Lai , Counsellor ), chaussÃ ©e de Vleurgat 217 , B-1050 Brussels ( tel . 02 / 640 91 40 ; telex 22510 INDEMB B) 6 . Total quantity 500 tonnes 300 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics ( 2 ) 10 . Packaging . 25 kg 11 . Supplementary markings on the pack ­ aging 'BOMBAY / 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 28 February 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 ) 26 . 11 . 86 Official Journal of the European Communities No L 333 / 3 Description of the lot C 1 . Programme 1985 ( a ) legal basis ( b ) purpose Council Regulation (EEC) No 457 / 85 Commission Decision of |J November 1985 2 . 3 . Recipient Country of destination ^j- Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India (Attention Miss R. Lai , Counsellor), chaussÃ ©e de Vleurgat 217 , B-1050 Brussels ( tel . 02 / 640 91 40 ; telex 22510 INDEMB B ) 6 . Total quantity 300 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 2 ) 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 March 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to . Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1987 (b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 ) No L 333 / 4 Official Journal of the European Communities 26 . 11 . 86 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must have been manufactured after 15 January 1987 ( lots A and B ) and 1 Feburary 1987 ( lot C ) from pasteurized fresh cream and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16% ,  non-fat dry matter content : maximum 1 ,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 ( 2 ) and ( 3 ) of Regulation (EEC ) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded .